Citation Nr: 0920462	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision.  

In an August 2006 statement, the Veteran requested the 
opportunity to testify at a hearing held before a Decision 
Review Officer (DRO).  In January 2007, however, the Veteran, 
through his representative, withdrew this request.  He has 
not requested another Board hearing since that time.  Thus, 
the Board finds that a hearing is not indicated in this case.  
See 38 C.F.R. § 20.704.  

Following the last RO adjudication, the Veteran submitted 
additional, pertinent evidence with a waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. §§ 20.800; 20.1304.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.  



REMAND

After careful review of the record, the Board finds that the 
Veteran's claim must be remanded for further evidentiary 
development.  

First, the Board notes, the RO issued a Statement of the Case 
(SOC) in January 2006.  Following the SOC, the RO associated 
with the claims file pertinent VA medical center (VAMC) 
treatment records from March 2004 through September 2006.  
The RO did not, however, issue a Supplemental Statement of 
the Case (SSOC) considering this new evidence, and the 
Veteran did not waive RO consideration of the records.  (As 
noted, the Veteran waived consideration of records he 
submitted in January and March 2009; he did not expressly 
waive consideration of the VA treatment records.).  
Accordingly, the Board cannot consider the evidence in the 
first instance.  See 38 C.F.R. § 19.31; Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

A remand is also necessary to allow the RO the opportunity to 
obtain all outstanding VAMC treatment records.  The Veteran 
submitted three VA records showing that he underwent in-
patient PTSD treatment from December 2008 through February 
2009.  The pertinent treatment records, however, are not 
associated with the claims file.  Accordingly, upon remand, 
the RO should obtain all outstanding treatment records since 
September 2006.  

Finally, the Veteran was last afforded a VA PTSD examination 
in May 2005.  Since more than four years has  elapsed, and 
because the record shows that the Veteran has undergone in-
patient psychiatric treatment since May 2005, another VA 
examination is warranted.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the Veteran and death of an 
immediate family member.  See 38 C.F.R. § 3.655.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy of the notice(s) of the examination sent to him by the 
pertinent VA medical facility at which the examination is to 
take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the remanded 
claim.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period for response.  Further, the RO 
should advise the Veteran of the elements required to 
establish entitlement to an increased rating per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008)  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the requested action, the RO should 
also undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
remanded claim.  

The RO's letter should advise the Veteran 
of the elements required by 
Dingess/Hartmann, Hart, and Vazquez-
Flores, as cited above, regarding a claim 
for an increased rating.  The letter 
should advise the Veteran of the 
respective duties of VA and a claimant in 
procuring evidence, and should invite the 
Veteran to provide VA with any evidence 
in his possession relevant to his claim 
that is not already of record.  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  Whether or not the 
Veteran responds to the letter above, the 
RO should obtain all of the Veteran's VA 
treatment records from September 2006.  

All records/responses obtained should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
a VA psychiatric examination to determine 
the current severity of the service-
connected PTSD.  

The entire claims file must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  

Based on the examination, the examiner 
should prepare a printed (typewritten) 
report providing an assessment of the 
current severity of the Veteran's service-
connected PTSD.  All examination findings 
and conclusions should be expressed in 
terms conforming to the applicable rating 
criteria, and a complete rationale for all 
conclusions reached should be provided.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted by a 
complete review of the record, the RO 
should re-adjudicate the claim for an 
increased rating for the service-connected 
PTSD in light of all pertinent evidence 
and legal authority.  

If any benefit sought on appeal remains 
denied after readjudication, the RO should 
furnish to the Veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford them with time 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




